DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element “O”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: paragraph [0036] recites “oil separator 5” but should instead read --oil separator 4--.  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1, at lines 4-5, recites “located a top” but should instead read --located at a top--. 
Claims 2-10 are objected to as they depend from claim 1. 
Claim 11, at line 5, recites “exchangers that is positioned” but should instead read --exchangers that are positioned--.
Claims 12-20 are objected to as they depend from claim 11
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2014/0165628).
	As to claim 1, Tamura teaches an air conditioner comprising:
	an outdoor heat exchange unit 3 that includes a plurality of heat exchangers 3a-c that are spaced apart from one another in a vertical direction, wherein the exchangers 3a-c include a top exchanger 3a, a bottom heat exchanger 3c, and another heat exchanger 3b located vertically between the exchangers 3a and 3c (Fig. 2);
	a plurality of expansion valves 4/8 connected to the exchangers 3a-c; 
	a plurality of hot gas pipes and hot gas valves 300a-c connected to the exchangers 3a-c; and
	a controller 20 configured to operate the expansion valves 4/8 and the hot gas valves 300a-c to defrost the exchangers 3a-c (paragraph 33).

	However, Tamura teaches applying the inventive concepts therein to various HVAC system models by preliminarily storing an exchanger configuration for the particular model in use (paragraph 52). While Tamura only contemplates two exchanger configurations, one wherein the capacity of 3a ≥ 3b ≥ 3c and one wherein the capacity 3a ≤ 3b ≤ 3c, one of ordinary skill would recognize that additional exchanger configurations are possible. As such it would be recognized that additional defrost sequences would potentially be more effective depending on the particular heat exchanger configuration of the system in use.	 
	When there are a finite number of identified, predictable solutions, e.g. differing defrost sequences for the three exchangers, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. increased defrosting efficiency and effectiveness, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

	As to claims 2-6, it is noted that the claims each appear to merely recite intended uses for the claimed air conditioner. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform (see MPEP 2111.02, 2112.01 and 2114-2115.) Therefore, since it includes the claimed structure, the modified apparatus of Tamura is considered to be capable of performing the intended uses as claimed. The claimed operations are further considered to be unpatentable for the reasons set forth below
	Further regarding claim 2, Tamura teaches that defrosting is completed when a set temperature is maintained for a defrost completion time after the defrosting is started (paragraph 56, the defrost completion time being a point in time during which one exchanger has been defrosted and the remaining exchanger temperatures are not below the predetermined defrosting value).
	Further regarding claim 3, Tamura teaches exchangers of differing capacities and therefore each exchanger is considered to have a different defrost completion time.  
	Further regarding claim 4, Tamura teaches a configuration wherein exchanger capacity levels differ sequentially from the top exchanger to the bottom exchanger 
	Further regarding claims 5-6, the claims are drawn to the details of compulsory finish times, which are recited in the alternative in claim 2 (from which claims 5-6 depend). Since the claims only provide further details of alternative limitations the claims are considered to be met.
	 As to claim 7, Tamura teaches concurrently defrosting a vertically adjacent pair of the exchangers (Tables 1-2).
	As to claim 8, Tamura teaches respective quantities of the expansion valves 4/8, hot gas pipes, and hot gas valves 300a-c that correspond to a quantity of heat exchangers 3a-c, wherein the expansion valves 4/8 are connected to the plurality of exchangers, the hot gas pipes are connected to the plurality exchangers, and the hot gas valves 300a-c are installed in the hot gas pipes (Fig. 1).
	As to claim 9, Tamura teaches a plurality of temperature sensors 10a-c coupled to the heat exchangers 3a-c.
	As to claim 10, Tamura teaches the outdoor unit 3 including a fan 30 (Fig. 2).
	As to claims 11-20, the claims are rejected in view of the modified apparatus of Tamura for the same reasons as set forth in regards to the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763